--------------------------------------------------------------------------------

[exhibi1.jpg]

 

CONSULTING AGREEMENT

THIS AGREEMENT is made effective this 17th day of June, 2014 and AMENDS an
agreement that was entered into on or about April 24, 2014.

BETWEEN:

Enertopia Corp., a body corporate duly incorporated under the laws of the State
of Nevada, and having an Office at 950-1130 W Pender St, Vancouver BC, V6E 4A4;
and/or its wholly owned subsidiary 8845301 Canada Inc, a body corporate duly
incorporated under the laws of Canada and having an office at 950-1130 W Pender
St, Vancouver BC, V6E 4A4

(hereinafter together or separately called the "Company")

OF THE FIRST PART

AND:

490072 Ontario Ltd. Operating as HEC GROUP, a body corporate duly incorporated
under the laws of the Province of Ontario, and having an office at 58 King
Street West, Suite A, Stoney Creek, Ontario, L8G 1H8

(hereinafter called the "Consultant")

OF THE SECOND PART

WHEREAS:

A. Consultant agrees to serve as Human Resources Manager to the Company and to
provide services as described below, effective April 24th, 2014;

B. The Company is desirous of retaining the consulting services of the
Consultant as Human Resources Manager, on a contract basis and the Consultant
has agreed to serve the Company as an independent contractor upon the terms and
conditions hereinafter set forth;

FOR VALUABLE CONSIDERATION it is hereby agreed as follows:

 

950, 1130 West Pender Street            |          Vancouver, BC V6E 4A4        
|         Canada        |     604.602.1675

--------------------------------------------------------------------------------

- 2 -

1. The Consultant shall provide Human Resources services and report to the
CEO/President/CFO of the Company, and perform such tasks in general including
but not limited to the following:

Analyse the needs of the Company on an ongoing basis and recommend the most
strategic/pressing management and executive positions to be filled or replaced.
Source, identify, interview and negotiate consulting/management contracts with
executive level and management staff on behalf of the President and Board of
Directors. Source and provide and introduce human resource policies and
procedures consistent with the needs of a medical marijuana production facility
for its plant staff.

  a)

General Services. The Consultant shall serve the Company (and/or such subsidiary
or subsidiaries of the company as the Company may from time to time require) in
such consulting capacity or capacities as may from time to time be determined by
resolution of the Board of Directors or senior management of the Company and
shall perform such duties and exercise such powers as may from time be
determined by resolution of the Board of Directors, as an independent
contractor. The Consultant will work as needed with lawyers, partners,
shareholders and other stakeholders as required by the Company.

        b)

Contact Information. Prospective investor, partner, client, and shareholder
information that is gathered and created by the Consultant during the contract
period shall become the property of the Company as it is utilized for the
business purposes of the Company. The Consultant is required to provide a copy
of all such data to Company on a monthly basis by electronic file records.

2. By virtue of this Agreement, the Company is expecting, and the Consultant is
accepting, the responsibility of working an irregular schedule and quantity of
time on behalf of the Company. Some weeks Consultant may be required to work
more than 30 hours and some weeks the Consultant may be required to work zero
hours in order to fulfill the terms of this Agreement. During the time that this
Agreement remains in effect, the Consultant shall not act in any capacity
whatsoever, directly or indirectly for or for the betterment of any other
non-joint-ventured company, partnership, or project that competes within North
America within the sector of medical marijuana, without the Company’s prior
written consent

3. As described herein, awards of restricted shares of common stock to be issued
in separate certificate form (the "Shares" or “Share”) shall be made based upon
the required events and thresholds being achieved. The first Share award was
made upon the mutual signing and execution of the original agreement (Paid). The
production facility is located in a municipality that has not yet given formal
approval permitting marijuana production in accordance with the Health Canada
MMPR; and the Consultant shall receive the second Share award once the
municipality has given such approval. The third Share award shall be made when
Health Canada has sent an “Approval to Build” letter to the Company, granting
conditional acceptance of the building plans. The fourth Share award shall be
made when Health Canada has granted an MMPR license to the facility while it is
co-owned by the Company. The fifth Share award shall be made when the first
commercial harvest from the facility has been completed by the Company – a
commercial harvest excludes test growing or non-commercial quantities. And a
sixth Share award shall be made when the facility has reached CDN$5,000,000 in
accumulated sales of medical marijuana grown within the facility on behalf of
the Company.

 

950, 1130 West Pender Street            |          Vancouver, BC V6E 4A4        
|         Canada        |     604.602.1675

--------------------------------------------------------------------------------

- 3 -

Shares On
Signing Shares On
Municipal
Approval Shares on
Health Canada
“Comfort Letter” Shares On
Health Canada
License Shares on
First Commercial
Harvest Shares on
$5,000,000 in
Plant Revenue 90,000
(Paid) 135,000 270,000 315,000 270,000 270,000

4. The issuance of the Shares to the Consultant will be made in reliance on an
exemption from the prospectus filing requirements contained in section 2.24 of
National Instrument 45-106 and the exemption from the registration requirements
contained in Regulation S promulgated under the Securities Act of 1933, as
amended (the “1933 Act”). The Company reserves the right to request from the
Consultant any additional certificates or representations required to establish
an exemption from applicable securities legislation prior to the issuance of any
Shares.

  a)

The certificates representing the Shares to be issued to the Consultant will be
affixed with legends in substantially the following form, describing such
restrictions:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.


5. The Consultant represents and warrants that at the time of entry into this
Agreement and on the date of the issuance of any Shares that:

  a)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Consultant’s ability to resell any of the Shares
in Canada under applicable provincial securities laws;

        b)

the Consultant understands and agrees none of the Shares have been or will be
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons, as
that term is defined in Regulation S under the 1933 Act (“Regulation S”), except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state and foreign securities
laws;

 

950, 1130 West Pender Street            |          Vancouver, BC V6E 4A4        
|         Canada        |     604.602.1675


--------------------------------------------------------------------------------

- 4 -

  c)

the Consultant is not a U.S. Person (as such term is defined in Regulation S of
the 1933 Act) and is not acquiring the Note for the account or benefit of,
directly or indirectly, any U.S. Person;

        d)

is outside the United States when receiving and executing this Agreement;

        e)

the Consultant understands and agrees that offers and sales of any of the Shares
prior to the expiration of the period specified in Regulation S (such period
hereinafter referred to as the “Distribution Compliance Period”) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the 1933 Act or an exemption
therefrom, and that all offers and sales after the Distribution Compliance
Period shall be made only in compliance with the registration provisions of the
1933 Act or an exemption therefrom and in each case only in accordance with
applicable state and provincial securities laws;

        f)

the Consultant acknowledges that it has not acquired the Shares as a result of,
and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Consultant may sell or otherwise dispose of any of the Shares pursuant
to registration of any of the Shares pursuant to the 1933 Act and any applicable
securities laws or under an exemption from such registration requirements and as
otherwise provided herein; and

        g)

hedging transactions involving the Shares may not be conducted unless such
transactions are in compliance with the provisions of the 1933 Act and in each
case only in accordance with applicable securities laws.

6. The Consultant shall be responsible for the payment of its income and other
taxes and other remittances including but not limited to any form of insurance
as shall be required by any governmental entity (including but not limited to
EI, WCB, and federal and provincial income taxes) with respect to compensation
paid by the Company to the Consultant and nothing in this Agreement implies or
creates a relationship of employment.

7. The terms "subsidiary" and "subsidiaries" as used herein mean any corporation
or company of which more than 50% of the outstanding shares carrying voting
rights at all times (provided that the ownership of such shares confers the
right at all times to elect at least a majority of the Board of Directors of
such corporation or company) are for the time being owned by or held for the
Company and/or any other corporation or company in like relation to the Company
and include any corporation or company in like relation to a subsidiary.

8. The Consultant shall be reimbursed for all travelling and other expenses
actually and properly incurred by it in connection with its duties hereunder,
not including commuting to the office that is the normal place of business. For
all such expenses the Consultant shall furnish to the Company statements,
receipts and vouchers for such out-of-pocket expenses on a monthly basis. The
Consultant is pre-authorized to incur up to $200 per month, cumulatively, in
relevant expenses.

 

950, 1130 West Pender Street            |          Vancouver, BC V6E 4A4        
|         Canada        |     604.602.1675

--------------------------------------------------------------------------------

- 5 -

Amounts over $200 per month must be pre-approved by management of the Company or
will be disallowed. Both parties recognize that as the financial condition of
the Company improves or deteriorates, this amount may be increased or decreased
without making changes to this document, provided the Company makes Consultant
aware of the changed amount.

9. The Consultant shall not, either during the continuance of its contract
hereunder or at any time thereafter, disclose the private affairs of the Company
and/or its subsidiary or subsidiaries, or any secrets of the Company and/or its
subsidiary or subsidiaries, to any person other than the Directors of the
Company and/or its subsidiary or subsidiaries or for the Company's purposes and
shall not (either during the continuance of its contract hereunder or at any
time thereafter) use for its own purposes or for any purpose other than those of
the Company any information it may acquire in relation to the business and
affairs of the Company and/or its subsidiary or subsidiaries, unless required by
law. Proprietary Information as that term is used herein shall consist of all
knowledge, data and information which the Consultant may acquire from the
documents and information disclosed to it by the Company, its employees,
attorneys, consultants, independent contractors, clients or representatives
whether orally, in written or electronic form or on electronic media including,
by way of example and not by limitation, any products, customer lists, supplier
lists, marketing techniques, technical processes, formulae, inventions or
discoveries (whether patentable or not), innovations, suggestions, ideas,
reports, data, patents, trade secrets and copyrights, made or developed by the
Company and related data and information related to the conduct of the business
of the Company. Proprietary Information shall also include discussions with
officers, directors, employees, independent contractors, attorneys, consultants,
clients, finance sources, customers or representatives and the fact that such
discussions are taking place. Proprietary Information shall not be directly or
indirectly disclosed to any other person without the prior written approval of
the Company. Proprietary Information shall not include matters of general public
knowledge, information legally received or obtained by the Consultant from a
third party or parties without a duty of confidentiality, and information
independently known or developed by the Consultant without the assistance of the
Company.

10. All contacts that the Consultant discusses Company business with, will
thereafter also be the property of the Company and all contact information must
be provided to the Company on an ongoing basis.

11. The Consultant shall well and faithfully serve the Company or any subsidiary
as aforesaid during the continuance of its contract hereunder and use its best
efforts to promote the interests of the Company.

12. This Agreement may be terminated forthwith by the Company or Consultant
without prior notice if at any time:

  a)

The Company or Consultant shall commit any material breach of any of the
provisions herein contained; or

      b)

The Company or Consultant shall be guilty of any misconduct or neglect in the
discharge of its duties hereunder; or

      c)

The Company or Consultant shall become bankrupt or make any arrangements or
composition with its creditors; or

 

950, 1130 West Pender Street            |          Vancouver, BC V6E 4A4        
|         Canada        |     604.602.1675


--------------------------------------------------------------------------------

- 6 -

  d)

The Principals of the Company or Consultant shall become of unsound mind or be
declared incompetent to handle his own personal affairs; or

        e)

The Company or Consultant shall be convicted of any criminal offence other than
an offence which, in the reasonable opinion of the Board of Directors of the
Company, does not affect their position as a Consultant or a director of the
Company.

This Agreement may also be terminated by either party upon sixty (60) days
written notice to the other. Should the Company terminate this agreement for a
reason not enumerated in items 12(a), 12(b), 12(c), 12(d), or 12(e), Consultant
will be entitled to all remuneration, as it relates to transactions which were
in process but had not yet closed at the date of his termination, to which he
would have otherwise been entitled for a period of 60 days after the date of his
termination.

13. In the event this Agreement is terminated by reason of default on the part
of the Consultant or the written notice of the Company, then at the request of
the Board of Directors of the Company, the Consultant shall cause Consultant to
forthwith resign any position or office which he then holds with the Company or
any subsidiary of the Company. The provisions of Paragraph 9 shall survive the
termination of this Agreement for a period of 2 years thereafter.

14. In the event that Municipal Approval for zoning and to build/operate the
facility is NOT granted by July 8, 2014, as is currently expected, this
Agreement is subject to a 15-day renegotiation period during which time the
likelihood of Municipal Approval can be assessed, or cancellation by the Company
if an approved location cannot be secured.

15. The services to be performed by the Consultant pursuant hereto are personal
in character, to be performed by Mr. Greg Boone, and neither this Agreement nor
any rights or benefits arising thereunder are assignable by the Consultant
without the previous written consent of the Company.

16. Any and all previous agreements, written or oral, between the parties hereto
or on their behalf relating to the agreement between the Consultant and the
Company are hereby terminated and cancelled and each of the parties hereto
hereby releases and forever discharges the other party hereto of and from all
manner of actions, causes of action, claims and demands whatsoever under or in
respect of any such previous agreements.

17. Any notice in writing or permitted to be given to the Consultant hereunder
shall be sufficiently given if delivered to the Consultant personally or mailed
by registered mail, postage prepaid, addressed to the Consultant as its last
residential address known to the Company. Provided any such notice is mailed via
guaranteed overnight delivery, as aforesaid shall be deemed to have been
received by the Consultant on the first business day following the date of
mailing. Any notice in writing required or permitted to be given to the Company
hereunder shall be given by registered mail, postage prepaid, addressed to the
Company at the address shown on page 1 hereof. Any such notice mailed as
aforesaid shall be deemed to have been received by the Company on the first
business day following the date of mailing provided such mailing is sent via
guaranteed overnight delivery. Any such address for the giving of notices
hereunder may be changed by notice in writing given hereunder.

18. The provisions of this Agreement shall enure to the benefit of and be
binding upon the Consultant and the successors and assigns of the Company. For
this purpose, the terms "successors" and "assigns" shall include any person,
firm or corporation or other entity which at any time, whether by merger,
purchase or otherwise, shall acquire all or substantially all of the assets or
business of the Company.

 

950, 1130 West Pender Street            |          Vancouver, BC V6E 4A4        
|         Canada        |     604.602.1675

--------------------------------------------------------------------------------

- 7 -

19. Every provision of this Agreement is intended to be severable. If any term
or provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity of the remainder of the
provisions of this Agreement.

20. This Agreement is being delivered and is intended to be managed from the
Province of British Columbia and shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of such
Province. Similarly no provision within this contract is deemed valid should it
conflict with the current or future laws of the United States of America or
current or future regulations set forth by the United States Securities and
Exchange Commission, the British Columbia Securities Commission, or the Ontario
Securities Commission. This Agreement may not be changed orally, but only by an
instrument in writing signed by the party against whom or which enforcement of
any waiver, change, modification or discharge is sought.

21. This Agreement and the obligations of the Company herein are subject to all
applicable laws and regulations in force at the local, State, Province, and
Federal levels in both Canada and the United States. In the event that there is
an employment dispute between the Company and Consultant, Consultant agrees to
allow it to be settled according to applicable Canadian law in an applicable
British Columbia jurisdiction.

22. Any and all potential or actual common share award or stock option award
will be in compliance with all applicable regulations in the USA and Canada.

23. This contract will expire on June 16, 2015 unless renewed or extended by
mutual written consent of both parties prior to that date.

     IN WITNESS WHEREOF this Agreement has been executed as of the day, month
and year first above written.

 

950, 1130 West Pender Street            |          Vancouver, BC V6E 4A4        
|         Canada        |     604.602.1675

--------------------------------------------------------------------------------

- 8 -

SIGNED by:   DATED:                 June 17, 2014 Robert McAllister,    
President and CEO,     Enertopia Corp                             SIGNED by:    
                      DATED: Greg Boone c/o HEC Group     Human Resources
Manager    


 

950, 1130 West Pender Street            |          Vancouver, BC V6E 4A4        
|         Canada        |     604.602.1675

--------------------------------------------------------------------------------